                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF SOUTH CAROLINA
                            CHARLESTON DIVISION

RYAN KOENIG and KELLIE EVERETT         )
                                       )
                  Plaintiffs,          )
                                       )                  No. 2:18-cv-3599-DCN
            vs.                        )
                                       )                         ORDER
EDWARD JOHNSON,                        )
                                       )
                  Defendant.           )
_______________________________________)

       The following matter is before the court on plaintiff Ryan Koenig’s (“Koenig”)

motion to compel, ECF No. 29. For the reasons discussed below, the court denies the

motion.

                                   I. BACKGROUND

       This discovery dispute arises from a personal injury action. Plaintiffs Koenig and

Kellie Everett (“Everett”) (collectively, “plaintiffs”) allege that on December 5, 2017,

while they were walking on the sidewalk along Maybank Highway in Charleston County,

defendant Edward Johnson (“Johnson”) struck plaintiffs with his vehicle while he was

pulling out of a parking lot and onto the highway. Plaintiffs allege that Johnson’s vehicle

proceeded to run over Koenig, pinning him under a wheel of the vehicle for a brief

period. Plaintiffs claim various injuries as a result of the accident, including catastrophic

injures to Koenig. Plaintiffs filed the instant action with this court against Johnson

alleging negligence and negligence per se as to Koenig and negligence, negligence per se,

negligent infliction of emotional distress, and loss of consortium as to Everett. ECF No.

1.




                                              1
          Third-party Litigation Solutions, LLC (“Litigation Solutions”) is a consulting firm

based in Pittsburgh, Pennsylvania that provides investigative services for insurance

companies and the legal community. Litigation Solutions performs investigative services

for American International Group, Inc. (“AIG”), Johnson’s liability insurer. AIG

retained Litigation Solutions to conduct an investigation of Koenig in December of 2017,

days after the accident in question took place. On August 23, 2019, Koenig served a

subpoena duces tecum on Litigation Solutions, seeking discovery of the fruits of

Litigation Solutions’s investigation of Koenig and evidence of the nature and extent of

Litigation Solutions’s relationship with AIG as well as other insurers.

          After failing to receive that which he requested in the subpoena, Koenig filed the

instant motion to compel in this court on November 21, 2019, requesting that the court

compel Litigation Solutions’s compliance with the subpoena duces tecum. ECF No. 29.

On December 5, 2019, Litigation Solutions responded. ECF No. 33. The court held a

hearing on the matter on February 6, 2020. This matter is now ripe for the court’s

review.

                                     II. DISCUSSION

           Subpoenas are governed by Fed. R. Civ. P. 45. A subpoena made on a non-party

must state the place where compliance is required, which must be within 100 miles of

where the subpoenaed non-party resides, is employed, or regularly transacts business in

person. Fed. R. Civ. P. 45(a)(1)(A)(iii), (c)(2)(A). A subpoena that requires a non-

party’s compliance outside of Rule 45’s geographical scope is invalid. See Miller v.

Holzmann, 471 F. Supp. 2d 119, 121 (D.D.C. 2007).




                                               2
       Further, Federal Rule of Civil Procedure 37(a) governs motions to compel

discovery responses.

       (1) In General. On notice to other parties and all affected persons, a party
       may move for an order compelling disclosure or discovery. The motion
       must include a certification that the movant has in good faith conferred or
       attempted to confer with the person or party failing to make disclosure or
       discovery in an effort to obtain it without court action.

       (2) Appropriate Court. A motion for an order to a party must be made in
       the court where the action is pending. A motion for an order to a nonparty
       must be made in the court where the discovery is or will be taken.

Fed. R. Civ. P. 37(a) (emphasis added). In other words, a party wishing to compel a

discovery response from a non-party must file its motion to compel in the district where

the discovery materials are located. The procedure set out in Rule 45 similarly requires a

party that is seeking a non-party’s compliance with a subpoena to file a motion to compel

in the district where compliance with the subpoena will take place.

       At any time, on notice to the [subpoenaed] person, the serving party may
       move the court for the district where compliance [with the subpoena] is
       required for an order compelling production or inspection.

FRCP 45(d)(2)(B)(i). Clearly, then, both Rule 37 and Rule 45 require that when a party

seeks to compel a non-party’s action pursuant to a subpoena duces tecum, the party must

file its motion to compel in the district where the sought documents are located, not in the

district where the subpoena was issued. See Fed. R. Civ. P. 45 advisory committee’s note

to the 2013 amendment (“To protect local nonparties, local resolution of disputes about

subpoenas is assured by the limitations of Rule 45(c) and the requirements in Rules 45(d)

and (e) that motions be made in the court in which compliance is required under Rule

45(c).”).




                                             3
       Other courts around the country have denied motions to compel compliance with

a subpoena and motions to quash a subpoena where the subpoena required compliance in

another district. See Europlay Capital Advisors, LLC v. Does, 323 F.R.D. 628, 629 (C.D.

Cal. 2018) (finding that because the subpoena required compliance in another district, the

court had no jurisdiction to grant a motion to compel); Agincourt Gaming, LLC v. Zynga,

Inc., 2014 WL 4079555 (D. Nev. Aug. 15, 2014) (finding that the court lacked

jurisdiction to resolve a motion to quash where the subpoena required in a different

district); Semex All. v. Elite Dairy Genomics, LLC, 2014 WL 1576917 (S.D. Ohio Apr.

18, 2014) (same).

       Koenig has filed this motion to compel in the district of South Carolina, and his

subpoena requires Litigation Solutions’s compliance in Columbia, South Carolina.

Litigation Solutions headquarters and the documents Koenig seeks are located in

Pittsburg, Pennsylvania, in the Western District of Pennsylvania. As such, Koenig is

caught between a procedural Scylla and Charybdis. If he argues that he brought this

motion to compel in the correct district because his subpoena requires compliance in

Columbia, South Carolina, then his subpoena fails because it requires Litigation

Solution’s compliance more than 100 miles away from where Litigation Solutions is

located. If, however, he argues that the subpoena requires compliance in Pittsburg, then

he has brought his motion to compel in the wrong district, as the Federal Rules would

require that the Western District of Pennsylvania hear the dispute. Either way, the court

must deny the motion. Because of the subpoena’s fatal procedural shortcomings, the

court need not reach its substantive merit.




                                              4
                              IV. CONCLUSION

      For the foregoing reasons the court DENIES the motion to compel.

      AND IT IS SO ORDERED.




                                  DAVID C. NORTON
                                  UNITED STATES DISTRICT JUDGE

February 11, 2020
Charleston, South Carolina




                                        5
